                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 FRANKLYN WILLIAMS,                              )
                                                 )
        Plaintiff,                               )
                                                 )          NO. 3:19-cv-00599
v.                                               )          JUDGE RICHARDSON
                                                 )
PRISONER TRANSPORTATION                          )
SERVICES, LLC, et al.,                           )
                                                 )
        Defendants.                              )


                                              ORDER

       Pending before the Court is Defendant Cuyahoga County’s Motion to Dismiss (Doc. No.

63). For the reasons stated in the accompanying Memorandum Opinion, the Motion to Dismiss is

GRANTED, and all claims against Defendant Cuyahoga County are DISMISSED without

prejudice, pursuant to Fed. R. Civ. P. 12(b)(2), for lack of personal jurisdiction.

       IT IS SO ORDERED.



                                              _____________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




     Case 3:19-cv-00599 Document 95 Filed 03/25/21 Page 1 of 1 PageID #: 542
